Case 2:19-cv-10048-JAK-AS Document 39-3 Filed 08/13/20 Page 1 of 2 Page ID #:509




                                 Exhibit A
Case 2:19-cv-10048-JAK-AS Document 39-3 Filed 08/13/20 Page 2 of 2 Page ID #:510



 The following is an excerpt from Questions for the Record from Senator Patty Murray and
 answers from the Department of Education and Secretary Betsy DeVos (available at
 https://www.help.senate.gov/download/wordmurrayqfrs5mar20hearingonfy21edbudget).



       MEMORANDUM OF UNDERSTANDING WITH CONSUMER FINANCIAL
                       PROTECTION BUREAU

          Question. On Tuesday, March 10, the Director of the Consumer Financial Protection
 Bureau (CFPB), Kathleen Kraninger, testified to the Senate Committee on Banking, Housing, and
 Urban Affairs that the CFPB and Department now have an agreement to conduct monitoring of
 student loan servicers and will be conducting a joint exam of a Federal student loan servicer later
 this month. Please provide a copy of this monitoring agreement, a copy of any associated
 memoranda or guidelines regarding this monitoring, a detailed description of any plans to use staff
 detailed from CFPB at the Department, and a detailed explanation of how the Department plans to
 conduct oversight with CFPB for Federal student loan servicers.
          Answer. FSA is committed to increasing oversight and monitoring of Federal student loan
 servicers to ensure borrowers receive superior service. On February 3, 2020, the Department and
 the Consumer Financial Protection Bureau (CFPB) signed a Memorandum of Understanding
 (MOU) to better serve student loan borrowers. A copy of the MOU is provided below. The MOU
 will allow the Department and the CFPB to share complaint information from borrowers and meet
 on a regular basis. The MOU also provides for the sharing of complaint data analysis,
 recommendations, and analytical tools.
          As mentioned previously by CFPB Director Kraninger, FSA and the CFPB recently
 conducted their first joint supervisory and oversight examination of one of FSA’s loan servicers.
 CFPB supervisory exams are generally considered confidential supervisory information; therefore,
 the Department cannot discuss specific details of the first joint exam. In general, FSA considered
 this first joint exam to be a pilot; it therefore does not currently have any associated monitoring
 agreements or memoranda other than the MOU mentioned above.
